DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-22, filed on 10/4/2019, is pending in this office action.


Information Disclosure Statement
4.	Initialed and dated copy of Applicant's IDS form 1449, filed 10/10/2019, 12/5/2019, 2/19/2019, 4/8/2020, 5/19/2020, 8/20/2020, and 12/21/2020, are attached to the instant Office action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor et al. (US Publication 2018/0089276 A1) in view of Cadarette et al. (US Publication 2017/0286475 A1)
	As per claim 1, Victor teaches A method (see Abstract)
comprising: at a database management system, receiving a query that targets an external table; (paragraph 0016, 0021, a request to retrieve data from an external data source is received, the data source including database elements such as tables)
wherein a database dictionary defines one or more columns for the external table and a data source for said external table that comprises an external message stream; (paragraph 0016, 0022, 0023, a pipeline engine generates a pipeline that functions as an index for mapping between data sources such as data streams of Kafka messages, pipeline interpreted as a database dictionary, paragraph 0025, 0050, pipeline created extracting data from columns of data source)

in response to receiving said query, executing the query, (paragraph 0019, 0038, execution of operations from the query request)
Victor does not explicitly indicate executing the query comprises: generating one or more rows from said external table, each row corresponding to a message in said external message stream retrieved from said external message stream after said message stream offset.
Cadarette teaches executing the query comprises: generating one or more rows from said external table, each row corresponding to a message in said external message stream retrieved from said external message stream after said message stream offset. (paragraphs 0025, 0027, 0037, 0044, an image of a database table, including rows, is generated from a data stream when a query is executed, including generating a row count).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Victor’s method of retrieving data from a data source that includes message streams and database tables through queries with Cadarette’s ability to generate database table images, including tables, in response to executing a received query. This gives the user the ability to respond to queries with data from tables faster. The motivation for doing so would be perform real-time processing and analysis of data streams (paragraph 0002).
As per claim 2, Victor teaches the message stream offset points to a position of a furthest message retrieved from said external message stream.(paragraph 0032, 0033, range of offset)
As per claim 3, Victor teaches storing, at the database management system, the message stream offset; (paragraph 0034, stored offsets)
after executing the query, updating the message stream offset to reflect messages retrieved for said one or more rows. (paragraph 0034, increment offset)
As per claim 4, Victor teaches receiving a query includes receiving a query within a database transaction, and wherein said database transaction includes said updating the message stream offset. (paragraph 0014, 0033, database transaction)
As per claim 5, Victor and Cadarette are taught as per claim 4 above. Cadarette additionally teaches receiving a second query to execute within the database transaction, wherein the second query targets the external table; (paragraph 0034, transactions)
in response to receiving said second query, executing the second query, wherein executing the second query comprises: generating one or more additional rows from said external table, each row corresponding to a message in said external message stream retrieved from said external message stream after said updated message stream offset. (paragraph 0040, 0044, generate image and transaction)
As per claim 6, Victor teaches receiving a second query to execute within the database transaction, wherein the second query targets a second external table; (paragraph 0020, requests)

in response to receiving said second query, executing the second query, wherein executing the second query comprises: generating one or more rows from said second external table, each row corresponding to a message in said second external message stream retrieved from said second external message stream after said second message stream offset; (paragraph 0038, 0111, read in rows)
after executing the query, updating the second message stream offset to reflect messages retrieved for said one or more rows from said second external table. (paragraph 0034, increment offset)
As per claim 7, Victor teaches the message stream offset points to a position of a particular message of said external message stream, and wherein the query specifies the message stream offset. (paragraph 0025, 0030, message offset)
As per claim 8, Victor teaches executing the query further comprises joining the one or more rows from said external table with rows of one or more database tables stored in a database managed by said database management system. (paragraph 0038, 0040, transform component)
As per claim 9, Victor teaches one or more particular columns for the external table corresponds to a message value of messages of said external message stream. (paragraph 0098, 0104, alter pipeline includes columns)
As per claim 10, Victor teaches one or more particular columns for the external table correspond to metadata that describe messages of said external message stream. (paragraph 0027, 0036, metadata)
As per claim 11, Victor teaches the external message stream comprises a plurality of partitions, and the data source for said external table specifies one or more particular partitions of the plurality of partitions. (paragraph 0025, 0030, messages in partitions)

As per claim 12, Victor teaches A system (see Abstract)
comprising: one or more processors; (paragraph 0007, paragraph)
non-transitory computer-readable medium storing instructions which, when executed by the one or more processors, (paragraph 0046, computer readable medium)
cause: at a database management system, receiving a query that targets an external table; (paragraph 0016, 0021, a request to retrieve data from an external data source is received, the data source including database elements such as tables)
wherein a database dictionary defines one or more columns for the external table and a data source for said external table that comprises an external message stream; (paragraph 0016, 0022, 0023, a pipeline engine generates a pipeline that functions as an index for mapping between data sources such as data streams of Kafka messages, pipeline interpreted as a database dictionary, paragraph 0025, 0050, pipeline created extracting data from columns of data source)
wherein a message stream offset points to a position within said external message stream; (paragraph 0025, 0030, a message offset uniquely identifies messages within a partition)
in response to receiving said query, executing the query, (paragraph 0019, 0038, execution of operations from the query request)

Cadarette teaches executing the query comprises: generating one or more rows from said external table, each row corresponding to a message in said external message stream retrieved from said external message stream after said message stream offset. (paragraphs 0025, 0027, 0037, 0044, an image of a database table, including rows, is generated from a data stream when a query is executed, including generating a row count).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Victor’s method of retrieving data from a data source that includes message streams and database tables through queries with Cadarette’s ability to generate database table images, including tables, in response to executing a received query. This gives the user the ability to respond to queries with data from tables faster. The motivation for doing so would be perform real-time processing and analysis of data streams (paragraph 0002).
As per claim 13, Victor teaches the message stream offset points to a position of a furthest message retrieved from said external message stream. (paragraph 0032, 0033, range of offset)
As per claim 14, Victor teaches storing, at the database management system, the message stream offset; (paragraph 0034, stored offsets)

As per claim 15, Victor teaches receiving a query includes receiving a query within a database transaction, and wherein said database transaction includes said updating the message stream offset. (paragraph 0014, 0033, database transaction)
As per claim 16, V Victor and Cadarette are taught as per claim 15 above. Cadarette additionally teaches receiving a second query to execute within the database transaction, wherein the second query targets the external table; (paragraph 0034, transactions)
in response to receiving said second query, executing the second query, wherein executing the second query comprises: generating one or more additional rows from said external table, each row corresponding to a message in said external message stream retrieved from said external message stream after said updated message stream offset. (paragraph 0040, 0044, generate image and transaction)
As per claim 17, Victor teaches r receiving a second query to execute within the database transaction, wherein the second query targets a second external table; (paragraph 0020, requests)
wherein a second message stream offset points to a position within a second external message stream; (paragraph 0104, new offset)
in response to receiving said second query, executing the second query, wherein executing the second query comprises: generating one or more rows from said second external table, each row corresponding to a message in said second external message 
after executing the query, updating the second message stream offset to reflect messages retrieved for said one or more rows from said second external table. (paragraph 0034, increment offset)
As per claim 18, Victor teaches the message stream offset points to a position of a particular message of said external message stream, and wherein the query specifies the message stream offset. (paragraph 0025, 0030, message offset)
As per claim 19, Victor teaches executing the query further comprises joining the one or more rows from said external table with rows of one or more database tables stored in a database managed by said database management system. (paragraph 0038, 0040, transform component)
As per claim 20, Victor teaches one or more particular columns for the external table corresponds to a message value of messages of said external message stream. (paragraph 0098, 0104, alter pipeline includes columns)
As per claim 21, Victor teaches one or more particular columns for the external table correspond to metadata that describe messages of said external message stream. (paragraph 0027, 0036, metadata)
As per claim 22, Victor teaches the external message stream comprises a plurality of partitions, and the data source for said external table specifies one or more particular partitions of the plurality of partitions. (paragraph 0025, 0030, messages in partitions)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Senapaty (US Publication 2019/0065246 A1)
Gintis (US Publication 2018/0150371 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/           Primary Examiner, Art Unit 2168